PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ross
Application No. 15/954,620
Filed: 17 Apr 2018
For: BRASSIERE HAVING STRAPS TO WRAP AROUND A USER'S SHOULDERS
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the renewed petition under 37 CFR 1.137(a), filed July 11, 2022, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned on January 22, 2020 for failure to timely respond to the final Office action, mailed October 18, 2019, which set a three month extendable period for response. Applicant filed an amendment on January 8, 2020 that failed to place this application in prima facie condition for allowance, as was explained in the Advisory action, mailed January 17, 2020. No timely reply being received, and no extensions of time being obtained pursuant to 37 CFR 1.136(a), the application became abandoned on January 22, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).

This petition does not meet (3) above.  

With respect to (3) above:  Petitioner argues that an explanation of the delay is not required because the initial petition was filed within two years of the date of abandonment, which is June 6, 2020, according to petitioner. 

The Office does not concur. The date of abandonment is January 22, 2020, not June 6, 2020. The three month due date to respond to the October 18, 2019 final Office action fell on Saturday, January 18, 2020. Monday, January 20, 2020 was federal holiday. Therefore, the due date shifted to Tuesday, January 21, 2020. No proper reply being received, and no extensions of time being obtained, the application became abandoned by operation of law on January 22, 2020.  

It is unclear why petitioner asserts June 6, 2020 is the date of abandonment. Perhaps it is a typographical error because a Notice of Abandonment was mailed on June 9, 2020. Nevertheless, the application was abandoned on January 22, 2020, not sometime in June 2020. 

The initial petition was filed on March 10, 2022, which is more than two years after the January 22, 2020 date of abandonment.  The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required. 

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

Petitioner has explained that the January 21, 2020 deadline for response to the final Office action of October 18, 2019 was missed because applicant did not have the funds to pay for a Request for Continued Examination (RCE). The filing of the initial petition was delayed because applicant was teleworking, supervising multiple children’s virtual learning, did not have the opportunity to review the requirements for proceeding with the patent application, and became pregnant and wanted to make sure she be financially secure before proceeding with the case.

The problematic portion of the delay in filing the initial petition can be summed up with the following sentences, taken from page 3 of the petition: 

Furthermore, Applicant became pregnant with her fourth child during the pandemic, and she wanted to make sure that she had ample funds to take care of her family. As soon as Applicant knew that she would be financially secure, she contacted her attorney, Lev Iwashko, and asked to proceed with the case.”

Did applicant have sufficient funds to pay the RCE fee and petition to revive fee, but choose to delay proceeding with revival? 

From MPEP 700.03(c) II C:  A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137  because:

(A) the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;  
(B) the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
(C) the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
(D) the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
(E) the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses (emphasis added)

Petitioner must inform the Office as to approximately what date applicant had the money to pay the required fees to revive the application.

Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

Petitioner is encouraged to file a renewed petition to revive under 37 CFR 1.137(a) – no additional petition fee due – and a statement addressing each of the three periods of delay discussed above.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions


Registered users may file via EFS-Web.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  



/SHIRENE W BRANTLEY/Attorney Advisor, OPET